DETAILED ACTION
/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 04, 2022 has been entered.

Specification
The disclosure is objected to because of the following informalities:
page 21, line 17 and page 25, line 18, “Si” should be silicon oxide because these passages pertain to the “Process of Etching Object to be Processed (2)” which the examiner believe to be SiO2.

The amendment filed February 04, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added 
The originally disclosed composition of comparative example 7 required correction because the total percentage of claimed ingredients equaled 109% which is an obvious error.  With regard to amendments filed to correct obvious errors, section 2163.07 MPEP includes the following:

II.    OBVIOUS ERRORS
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).

In this instance, one skilled in the art would clearly recognize the existence of the error in the specification, however, it is not clear, from the what the appropriate correction should be.

    PNG
    media_image1.png
    122
    677
    media_image1.png
    Greyscale


Applicant’s amendment remedied the error by reducing the water content by 10%. The originally claimed water content of 49.9% was changed to 40.9%.  The necessary 


Response to Arguments
Applicant’s arguments filed February 04, 2022 have been considered.  Those pertaining to Koyota and Rachmody are rendered moot because the following new grounds of rejection does not rely on these references for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed February 04, 2022, with respect to Kim have been fully considered and are persuasive.  The rejection under 35 USC 102 of claims 1, 4, 5, 7 10 and 11 has been withdrawn. 
Applicant's arguments pertaining to Braun have been fully considered but they are not persuasive.  Applicant argues that Braun does not teach the content of acetic acid.  The examiner agrees that Braun does not teach the content of acetic acid.  However, the rejection under 35 USC 103 in the final rejection set forth a rational as to why it would have been obvious to one skilled in the art to use acetic acid within the claimed range.  Applicant did not specifically address or rebut the rational of the rejection.  Instead, to 
Even if applicant’s arguments pertaining to the asserted unexpected results were persuasive the claims would not be allowable as they are not commensurate in scope with the alleged showing.  The examples (i.e., the data) on which applicant relies all have an HF concentration of 0.1 wt.%.  Claim 1 recites an HF content of 0.002 - 0.6 wt.% which is outside the scope of the alleged showing.  Similarly, the data includes: a nitric acid content of 10-40 wt.%; an acetic acid content of 20-80 wt. %; a phosphoric acid content of 0-20 wt.%; and a water content of 19.9-39.9 wt.%.  Claim 1 is directed to a composition that is broader in scope than the compositions relied upon for the alleged showing of unexpected results.

Applicant asserts that unexpected results are obtained by keeping the water content of the etching composition at 40 wt.% or less.   The particular result for which applicant asserts unexpected results have been achieved, is actually a combination three distinct results.  Specifically, as evidence of unexpected results, applicant points to two different etching selectivity ratios (SiGe: SiO2 and SiGe: Si) and to the extent of etch stop that was obtained in various examples as disclosed in Table 2 and Table 4 of the specification.

Data from Tables 2 and 4 were compiled into new tables A, B and C which were presented with the remarks of February 04, 2022. Tables A, B and C are replicated below 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    788
    712
    media_image2.png
    Greyscale

2 etch selectivity.)
[Chart]

Regarding the etch stop aspect of the alleged unexpected results, the examiner notes that each Example and each Comparative Example was given a grade of A, B or C.  The specification discloses that that this scale is based upon the rate of change in the etching rate of SiGe however, there is no specific data in this regard. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.

The omitted elements arise as follows: Claim 1 requires the composition to contain at least 10 wt.% of nitric acid.  Claim 1 also allows for an acetic acid concentration of 90%.  A 90% concentration of acetic acid in combination with the requisite 10% of nitric acid accounts for 100% of the claimed composition thereby necessarily excluding any additional component, including those recited in claim 1 and those recited in dependent claims.
Regarding 4-7 and 10-13, claims which are dependent upon an indefinite claim are, by association, indefinite unless the additionally claimed subject matter resolves the indefiniteness of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 4, 5, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2013/0045589 as filed by Kim et al. (hereinafter, Kim).

Regarding claim 1, Kim teach an etching composition comprising hydrofluoric, nitric and acetic acids within the following wt. % ranges (see, for example, [0082].

Applicant’s Claim 1
Component 
Kim teaches
0.002 - 0.6 wt. %
HF
0.3-1.5 wt. %
>10 wt. %
HNO3
40-60 wt.%
-
CH3COOH
1 – 5 wt. %
<40 wt. %
H2O
33.5-58.7


Regarding claims 4 and 10, these claims require the nitric acid to comprise no more than 55 wt. % of the composition. Kim teaches the nitric acid content may as low as 40 wt. % (see above).



Regarding claims 5 and 11, these claims require the water to comprise at least 5 wt. % of the composition.  Kim teaches the water content is at least 33.5 wt. % (see above).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0171765 as filed by Braun et al. (hereinafter, Braun).

Braun teaches etching SiGe with an etchant comprising HF, HNO3 and water (see, for example, [0052] – [0054]).  Braun teaches adding two additional acids to the HF and 3.  Braun teaches the additional acids may be acetic acid and phosphoric acid (see, for example, [0081] – [0082] and claim 29).  Braun teaches the HF may comprise 0.5 wt. % of the etchant (see, for example, [0053]).  Braun teaches the HNO3 may comprise 50 wt. % of the etchant (see, for example, [0054]).  Braun teaches the additional acid may be present. 
Braun does not explicitly teach a water content of ≤ 40 wt. %.  Braun does not explicitly teach the amount of phosphoric and acetic acids.  However, Braun does teach that the functionally equivalent sulfuric acid may be present in an amount up to 60 wt. %.  When replacing sulfuric acid with a functionally equivalent mixture of acetic and phosphoric acids it would have been obvious to use a comparable amount the acids.  As such, when using 0.5 wt. % of HF, 50 wt. % of HNO3 it would be obvious to use at least 10 wt. % of the additional acids phosphoric and acetic acids and when so doing, the water content would have to be less than ≤ 40 wt. % because the sum of the other components exceeds 60 wt. %.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716